Title: To Thomas Jefferson from Joseph Carrington Cabell, 10 March 1822
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Williamsburg.
                            10th March. 1822.
                        
                    When I last wrote you, I forgot to enclose you the letters which passed between yourself and Mr Griffin of York relative to the University. I now enclose them to you by mail, least some unforeseen accident may prevent me from getting to the meeting on the first of next month. Information but recently received from my farm in Lancaster would render it highly important that I should go there without delay. But I shall not suffer this, nor any other cause, within my own controul, to prevent me from attending at the meetings of the Board of Visitors, as long as I continue to hold the appointment. I may be prevented hereafter, as I have been heretofore, by ill health. I have determined to remain here a week longer than I intended when I last wrote you, and now propose to leave this on 25th inst to arrive at Genl Cocke’s on the saturday before the meeting, and to ride with him to monticello on  the next day. I should  be glad to see you before the meeting, but as it is impossible for me to do so, (as I shall travel in the stage) without setting out a week sooner than I wish to leave this place, and as I have written you very fully, I must be deprived of that satisfaction for this time. My object would be to consult yourself & Mr Madison as to the policy which, under existing circumstances, ought to be adopted in regard to the Central building. In my last letter I unfolded to you the difference of opinion between Mr Johnson & myself in regard to this subject, and the reasons which induced me to yield up the opposition which I contemplated to the restrictive amendment proposed by himself and Genl Blackburn. On this last point, I was perhaps not as circumstantial, as I might have been. When matters were rapidly hurrying on to a crisis, I was informed by Mr Carey of Fluvanna that Mr Brokenbrough (whom I had not then seen) had stated to him, that if you were in Richmond you would yourself support the Bill with the restrictive clause, sooner than lose it. There was not a moment to lose, & immediately on receiving this communication, I advised Mr Carey, and thro him, my other friends in the House of Delegates, to yield to the amendment. Under such circumstances I had not the courage or the rashness to array one part of the friends of the Institution against another, when you yourself would not do it were you present. Afterwards I saw Mr Brokenbrough, and was informed by him, that Mr Carey had misunderstood him. He doubted whether you would approve the course, but expressed it to be his opinion, that we had better pursue it.I never in my life felt more deeply convinced on any subject, than I am as to soundness of the policy of going on with the buildings,  in preference to the plan of putting the Institution into operation with half the buildings finished. The President of this College and Judge Semple, in conversation with me, a few days ago candidly acknowledged the policy of our course in this respect. They observed that Virginians would never be pleased with any thing on a small scale. Judge Semple adduced a fact by way of illustration, which I was pleased to hear. Mr John Tyler of Charles City late member of Congress was formerly opposed to the Institution. In a trip which he made last year to the Springs, he called, and inspected the buildings; and the Judge assured me that Mr Tyler was so much impressed by the extent & splendor of the establishment that he has become an advocate for the University & would have voted last winter, had he been in the legislature, for cancelling the bonds. Mr Tyler is a candidate for the Assembly, & will doubtless be elected. From what the Judge told me, I suspect the opposition will attempt to fetter Mr Tyler by instructions. Doctor Crump of Cumberland was as much influenced by the sight of the buildings as Mr Tyler. He abandoned us last winter on other and very insufficient grounds. The opinion which I had previously entertained on this subject has been confirmed by many facts of this description.With every sentiment of respect for the judgment & services of our colleagues & particularly Mr Johnson, I cannot but deeply regret the views he has formed in regard to the Library. But for the weight of his own opinion, I think the opposition on that subject might have been disregarded. It is important to carry him along with us. How far this consideration, & the state of the funds, may induce us to put by the library for the present, I really feel very great doubts. About Richmond, and Staunton, and with the Federal Party, I observe the opposition to the Library to be strongest. I shall be mainly governed by the opinion of yourself & Mr Madison on this subject.faithfully yours
                        Joseph C. Cabell